TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-18-00452-CR


                                   Paul Michael Sanchez, Appellant

                                                  v.

                                     The State of Texas, Appellee


               FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
        NO. CR2017-898, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Paul Michael Sanchez seeks to appeal a judgment of conviction for two

counts of possession of a controlled substance. See Tex. Health & Safety Code § 481.115(b),

(d); Tex. Penal Code §§ 12.42(d), 12.425(b). The trial court has certified that Sanchez has

waived the right of appeal. Accordingly, we dismiss the appeal for want of jurisdiction. See

Tex. R. App. P. 25.2(a)(2), (b).



                                               __________________________________________
                                               Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: July 19, 2018

Do Not Publish